DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art
The following is a list of the prior art relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,201,794
Kasai et al.
United States Patent 7,429,360
Kureshy et al.
United States Patent 8,935,965
Selbig et al.
United States Patent Application Publication 2016/0116383
Bernhard et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Selbig et al. in view of Bernhard et al.
Selbig et al. teach a device collecting liquid samples.  The device has a suction tube assembly with a suction tube (reference item 126) having an internal cavity as well as at least one opening (reference item 140).  A first conduit (reference item 142) having a first end is disposed within the suction tube's cavity.  The first conduit has a second end coupled to an autosampler (reference item 802).
Selbig et al. do not mention that the autosampler has a pump.  However, pumps are known to be used for sampling liquids.  See, for example, Bernhard et al. where a piston or syringe pump (reference item 103) is used to obtain a sample and subsequently direct it to an analyzer.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Selbig et al. with the teachings of Bernhard et al. in order to provide a pump for the predicable benefit of obtaining a sample via the suction tube.  Furthermore, using an analyzer in lieu of or in addition to using a sample storage container would have been obvious in order to obtain a real-time analysis of the sample.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Selbig et al. and Bernhard et al. as applied to claim 1 above, and further in view of Kasai et al.
Selbig et al. and Bernhard et al. teach the claimed invention, but do not teach the use of an electromagnetic valve.  Kasai et al. teach that it is known to use an electromagnetic valve (reference item 11) when obtaining samples.  Furthermore, official notice is taken that 3-way electromagnetic valves are well-known.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Selbig et al. and Bernhard et al. with the teachings of Kasai et al. in order to provide an electromagnetic valve, specifically a 3-way electromagnetic valve, for the predicable benefit of enabling Selbig et al.'s piston/syringe pump to draw a sample (using a first pump movement) and then deliver the sample (using the return pump movement) to the analyzer.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Selbig et al. and Bernhard et al. as applied to claim 1 above, and further in view of Kureshy et al.
Selbig et al. and Bernhard et al. teach the claimed invention, but do not teach the use of a sensor to determine the volume of the sample and controlling the pump based on the information from the sensor.  Kureshy et al. teach that it is known to use a sensor (reference item 130) to determine the volume of a liquid (reference item 142) in a cavity (reference item 160).  The sensor can be an optical detector, an ultrasonic detector, or other means for determining the volume.  See column 7 (lines 44-68) through column 8 (lines 1-10).  Any of these sensors can be used to determine the volume of a conductive fluid.  Based on the information from the sensor the pump is controlled.  See column 4 (lines 49-55).   
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Selbig et al. and Bernhard et al. with the teachings of Kureshy et al. in order to provide a sensor for the predicable benefit of ensuring a sufficient and/or desired sample volume is obtained.
Allowable Subject Matter
Claims 13-20 are allowed.  Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855